711 F.2d 418
229 U.S.App.D.C. 140
William R. WESSON, Anne G. Wesson and John Charles Vaiani, Petitioners,v.UNITED STATES of America and Interstate Commerce Commission,Respondents.
No. 83-1282.
United States Court of Appeals,District of Columbia Circuit.
Filed April 22, 1983.Decided July 22, 1983.

John Broadley, Gen. Counsel, Henri F. Rush, Associate Gen. Counsel, John J. McCarthy, Jr., Atty., I.C.C., Washington, D.C., were on motion to dismiss or, in the alternative, motion for summary affirmance for respondent, I.C.C.
Neil R. Ellis and John J. Powers, III, Attys., Dept. of Justice, Washington, D.C., entered appearances for respondent, United States of America.
Anne G. Wesson, William R. Wesson, and John Charles Vaiani were on response to motion to dismiss or, in the alternative, motion for summary affirmance, pro se.
Before MIKVA and EDWARDS,* Circuit Judges, MacKINNON, Senior Circuit Judge.
Opinion PER CURIAM.

PER CURIAM:

1
William Wesson, Anne Wesson and John Vaiani (Petitioners) filed a petition for review of an ICC order denying rehearing of a matter--the proper valuation of their Class B stock after recapitalization of the Missouri Pacific Railroad Company--which has been litigated in various forums.   See Missouri Pacific Railroad Company Securities, 347 ICC 377 (1973).


2
We have once before determined that the claim raised by the petition is barred by res judicata.   Wesson v. ICC, No. 79-1513 (D.C.Cir. March 25, 1981) (unpublished).   The Interstate Commerce Commission reached the identical conclusion.   No issue warranting departure from well-established preclusion doctrine appears in the papers before us.   It is therefore,


3
ORDERED by the Court that the order of the Interstate Commerce Commission sought to be reviewed is affirmed.


4
Judgment accordingly.


5
NOTE: OPINION CONTAINS TABLE OR OTHER DATA THAT IS NOT VIEWABLE



*
 Circuit Judge Edwards did not participate in the disposition of this case